                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:19-cr-102
v.                                             )
                                               )        Judge Travis R. McDonough
LATONYA PITTS                                  )
                                               )        Magistrate Judge Susan K. Lee
                                               )


                                            ORDER



       Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea as to Count One of the

two-count Indictment; (2) accept Defendant’s guilty plea to the lesser-included offense of the

charge in Count One of the Indictment, conspiracy to distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance in violation of 21

U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C); (3) adjudicate the Defendant guilty of the lesser-

included offense of the charge in Count One of the Indictment, conspiracy to distribute a mixture

and substance containing a detectable amount of heroin, a Schedule I controlled substance in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C); (4) defer a decision on whether to

accept the plea agreement until sentencing; and (5) keep Defendant on bond under appropriate

conditions of release pending sentencing in this matter (Doc. 69). Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees with

Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation (Doc. 69) pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:
1. Defendant’s motion to withdraw her not-guilty plea as to Count One of the Indictment is

   GRANTED;

2. Defendant’s plea of guilty to the lesser-included offense of the charge in Count One of

   the Indictment, conspiracy to distribute a mixture and substance containing a detectable

   amount of heroin, a Schedule I controlled substance in violation of 21 U.S.C. §§ 846,

   841(a)(1), and 841(b)(1)(C), is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty to the lesser-included offense of the charge in

   Count One of the Indictment, conspiracy to distribute a mixture and substance containing

   a detectable amount of heroin, a Schedule I controlled substance in violation of 21 U.S.C.

   §§ 846, 841(a)(1), and 841(b)(1)(C);

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant will remain on bond under appropriate conditions of release pending

   sentencing in this matter which is scheduled to take place on May 15, 2020 at 2:00 p.m.

   [EASTERN] before the undersigned.

SO ORDERED.


                                          /s/Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                           2
